UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 17, 2012 Compuware Corporation (Exact Name of Registrant as Specified in its Charter) Commission File Number: 000-20900 Michigan (State or other jurisdiction of incorporation or organization) 38-2007430 (I.R.S. Employer Identification No.) One Campus Martius, Detroit, Michigan (Address of Principal Executive Offices) 48226-5099 (Zip Code) (Registrant’s telephone number, including area code): (313) 227-7300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. The Nominating and Governance Committee of the Board of Directors of Compuware Corporation (the “Company”) recommended and, on February 17, 2012, the Board of Directors unanimously approved an amendment to the Company’s Articles of Incorporation to implement a majority voting standard for the election of directors (the “Amendment”).The Amendment will be submitted to the Company’s shareholders for approval at the next annual meeting of shareholders in accordance with Michigan law. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMPUWARE CORPORATION Date: February 21, 2012 By: /s/ Laura L. Fournier Laura L. Fournier Executive Vice President Chief Financial Officer
